 COIT EAGLE495Reserve Enterprises,Inc., d/b/a Coit EagleandRetailStore Employees Union Local 880 affiliated withtheRetailClerksInternationalAssociation,AFL-CIO. Case 8-CA-7978May 8, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a charge filed on November 1, 1973, byRetail Store Employees Union Local 880 affiliatedwith the Retail Clerks International Association,herein called the Union, and duly served on ReserveEnterprises, Inc., d/b/a Coit Eagle, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 8, issued a complaint on December 14, 1973,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties.With respect to the unfair labor practices, thecomplaint alleges in substance that in November1972, and by formal agreement executed March 5,1973, the Union was recognized by the Respondentas the exclusive collective-bargaining representativeof Respondent's employees in the unit agreed uponto be appropriate, and that thereafter Respondentrefused to bargain with the Union in breach of theagreement, and also refused to provide certaininformation to the Union necessary for it effectivelyto bargain collectively, although repeatedly request-ed to do so. Respondent did not file an answer to thecomplaint.On February 6, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, based on Respondent's failureto answer the complaint as required by Section102.20 of the Board's Rules and Regulations, Series8, as amended. Subsequently, on February 20, 1974,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment should not be granted. Respondent failed to filea response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.210 NLRB No. 69Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in the answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served onRespondent specifically state thatunless an answerto the complaint is filed within 10 days of servicethereof, "all of the allegations in the Complaint shallbe deemed to be admitted by it to be true and maybe so found by the Board." Further, according to theMotion for Summary Judgment, on January 18,1974, counsel for the General Counsel mailed tocounsel for the Respondent, by certified mail, a letternotifying it that the present Motion for SummaryJudgment would be filed if an answer was notforthcoming by January 21, 1974. The letter wasreceived and a return receipt signed by counsel fortheRespondent. No answer to the complaint wasfiled, nor was there any response to the Notice ToShow Cause, controverting the allegations of themotion as to the failure to file ananswer. Inaccordance with the rule set forth above, and nogood cause having been shown for the failure to filean answer, the allegations of the complaint aredeemed admitted and are found to be true. We shall,accordingly, grant the General Counsel's Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, Reserve Enterprises, Inc., d/b/a CoitEagle, is an Ohio corporation engaged in the retailsale of foods and related grocery items at its place ofbusiness in Cleveland, Ohio. Annually, in the course 496DECISIONSOF NATIONALLABOR RELATIONS BOARDand conduct of its business,the Respondent derivesfrom the retail sale of foods and related groceryitems gross revenues in excess of $500,000 and, at itsplaceofbusinessinCleveland,Ohio,receivesdirectly from points located outside the State of Ohioproducts valued in excess of $50,000.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.H. THE LABORORGANIZATION INVOLVEDRetail StoreEmployees Union Local880 affiliatedwith the RetailClerksInternationalAssociation,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The UnitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All food store employees employed by Respon-dent excludingmeat department employees,regular clerical personnel, managers and supervi-sors as defined in the Act.B.Representative Status of the UnionOn or about November 1972, the Respondent andtheUnion agreed upon the terms of a collective-bargaining agreement involving rates of pay, hoursof employment, and other terms and conditions ofemployment. On or about March 5, 1973, Respon-dent and Union executed an agreement recognizingthe Union as sole and exclusive collective-bargainingagent. Said agreement was retroactive from January2, 1973, and was to remain in effect until January 2,1976.Since November 1972 when Respondent recogniz-ed the Union as the sole and exclusive bargainingagent of the employees in the above-mentionedappropriate unit, the Union has been and is now theexclusive bargaining agent of the unit employeeswithin the meaning of Section 9(a) of the Act.C.The Requests To Bargain and Respondent'sRefusalsOn or about August 7 and 10 and September 7,1973, the Union requested the Respondent, whichrefused, to furnish the following information whichthe Union requires to enable it effectivelyto bargainwith Respondent regarding processing of grievancesand to administer its contract with theRespondent:1.All names, addresses, telephone numbers, andsocial security numbers of employees employedby Respondent in the above-described unit.2.The dates of hire of all employees employedby Respondent in the above-described unit.3.The timecards and rates of pay of employeesemployed by Respondent in the above-describedunit.At all material times the Respondent, by its failureto abide bythe substantive terms and conditions ofthecurrent collective-bargaining agreement, hascommitted a material breachof the agreement, andhas, in effect,repudiated said agreement.Accordingly, we find that the Respondent, by theconduct described above, has, since August 7, 1973,and at all times thereafter,refused to bargaincollectivelywith the Union as the exclusive repre-sentative of the employees in the appropriate unit,and that,by such refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1)of the Act.IV.THE EFFECTOF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in the abovesection, occurringin connection with its operationsdescribedin sectionI,above,have a close,intimate,and substantial relationshipto trade,traffic,andcommerce among theseveral States and tend to leadto labor disputes burdeningand obstructing com-merce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and,upon request, provide the Union with the informa-tion set forth above in section III, C, and othernecessary and relevant information for effectivecollective bargaining,and bargain collectively withtheUnionas the exclusive representative of all theemployees in the appropriate unit, and, if anunderstanding is reached, embody such understand-ing in a signed agreement, and further abide by andgive force and effect to the substantive terms of thecollective-bargaining agreement executed by theparties on or about March 5, 1973. COIT EAGLEThe Board, upon the basis of the foregoing factsand the entirerecord, makes the following:CONCLUSIONS OF LAW1.Reserve Enterprises, Inc., d/b/a Coit Eagle, isan employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.RetailStoreEmployeesUnion Local 880affiliatedwith the Retail Clerks International Associ-ation,AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.All food store employees employed by Respon-dent excluding meat department employees, regularclericalpersonnel,managers and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning ofSection 9(b) of the Act.4.Since November 1972, the above-named labororganizationhas been and now is the exclusiverepresentativeof all employees in the aforesaidappropriateunit for the purpose of collectivebargainingwithin the meaning of Section 9(a) of theAct.5.By refusing on or about August 7, 1973, and atall timesthereafter, to bargain collectively with theabove-named labor organization as the exclusivebargainingrepresentative of all the employees ofRespondent in the appropriate unit, Respondent hasengagedin and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in theexercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaginginunfair labor practices within themeaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,ReserveEnterprises, Inc., d/b/a Coit Eagle, Cleve-land,Ohio, its officers,agents,successors,andassigns, shall:1.Cease and desist from:(a)Refusingtobargain collectivelyconcerningrates of pay,wages,hours, and other terms andconditions of employment, with Retail Store Em-ployees Union Local880, affiliatedwith the RetailClerksInternationalAssociation,AFL-CIO, asexclusive bargaining representativein the appropri-497ate unit; refusing to provide information to Unionnecessary and relevant for effectivecollective bar-gaining; and refusing to abide by and give force andeffect to the substantive terms and conditions of thecollective-bargainingagreement executed by theparties on or about March 5, 1973.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment.(b) Provide information to Retail Store EmployeesUnion Local 880 affiliated with the Retail ClerksInternational Association, AFL-CIO, necessary andrelevant for effective collective bargaining.(c)Abide by and give force and effect to thesubstantive terms and conditions of the collective-bargaining agreement executed by the parties on orabout March 5, 1973.(d) Post at its Cleveland, Ohio, location copies ofthe attached notice marked "Appendix." I Copies ofsaid notice, on forms provided by the RegionalDirector for Region 8 after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 8 inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.1In the event that thisOrder is enforcedby a Judgmentof a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof theNational LaborRelations Board" shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailStore Employees Union Local 880 affiliated withtheRetailClerks InternationalAssociation, 498DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT refuse to provide information toUnion necessary and relevant for effective collec-tive bargaining.WE WILL NOT refuse to abide by and give forceand effect to the substantive terms and conditionsof the collective-bargaining agreement executedby the parties on or about March 5, 1973.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment. The bargaining unit is:All food store employees employed byRespondent excludingmeat departmentemployees, regular clerical personnel, man-agers and supervisors as defined in the Act.WE WILL, upon request, provide information toUnion necessary and relevant for effective collec-tive bargaining.WE WILL abide by and give force and effect tothe substantive terms and conditions of thecollective-bargaining agreement executed by theparties on or about March 5, 1973.RESERVE ENTERPRISES,INC.,D/B/A COIT EAGLE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Suite 1695-Anthony J. CelebrezzeFederal Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.